UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  :     19-CR-906-2 (JMF)
                                                                       :
ORLANDO MERCADO,                                                       :   SCHEDULING ORDER
                                                                       :
                                    Defendant(s).                      :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        As counsel presumably know, this District has reconfigured courtrooms and other spaces in its
courthouses to allow jury trials to proceed as safely as possible during the COVID-19 pandemic. Under
the centralized calendaring system currently in place, this case has been scheduled to commence on
July 13, 2021, and is first on the list of jury trials for that day. Accordingly, unless and until the
Court orders otherwise, the parties shall be prepared to proceed to trial on that date. That is, it is
a firm date.

        It is hereby ORDERED that any proposed voir dire, proposed jury instructions, and proposed
verdict forms, as well as any motions in limine or trial memoranda, shall be filed by noon on June 28,
2021. Any opposition to a motion in limine or trial memorandum shall be filed by noon on July 2,
2021.

        In accordance with the Court’s Individual Rules and Practices for Criminal Cases, available at
http://nysd.uscourts.gov/judge/Furman, a party must submit one courtesy hard copies of these
documents to the Court at the time of filing. In addition, the proposed voir dire, proposed jury
instructions, and proposed verdict forms must be e-mailed, in Microsoft Word format, to
Furman_NYSDChambers@nysd.uscourts.gov.

        It is further ORDERED that the parties appear for a final pretrial conference on July 8, 2021, at
10:00 a.m. Unless and until the Court orders otherwise, the conference will be held in Courtroom 1105
of the Thurgood Marshall Courthouse, 40 Centre Street, New York, New York 10007. The final
pretrial conference must be attended by the attorney who will serve as principal trial counsel.

        The parties must familiarize themselves with the Court’s Individual Rules and Practices for
Trials, available at http://nysd.uscourts.gov/judge/Furman.

        SO ORDERED.

Dated: June 3, 2021                                        __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
